COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS









EX PARTE:  JOSE MANUEL GUZMAN

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-11-00149-CR

Appeal from the

County Court at Law No. 2
of El Paso County, Texas 

(TC# 20060C10913) 






MEMORANDUM OPINION

            Appellant filed a notice of appeal from an order dated March 24, 2011, which denied his
application for a writ of habeas corpus.  Because it appeared that entry of the order may have
been a clerical error, we abated the appeal and remanded the matter for the trial court to
determine whether a clerical error was made, and if so, to make nunc pro tunc entries or orders
necessary to correct the error.  On remand, the trial court withdrew the March 24th order.  We
reinstated the appeal and requested that the parties file letters briefs addressing whether the
appeal is moot.  No letter briefs have been submitted, and the deadline for submitting the briefs
has passed.
            This appeal is moot due to the withdrawal of the order being appealed.  Accordingly, the
appeal is dismissed.  See Hubbard v. State, 841 S.W.2d 33, 33 (Tex.App.--Houston [14th Dist.]
1992, no pet.).


November 21, 2011
CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.

(Do Not Publish)